Citation Nr: 0904256	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The veteran upon whose service this claim is based had active 
military service from August 1966 to April 1969, September 
1969 to July 1970, and February 1971 to September 1977.  The 
appellant in this matter is the veteran's biological child, 
for whom benefits are sought.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In October 2007 the case was remanded to 
the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2007 Remand instructed the RO to arrange for a VA 
examination of the appellant by an appropriate specialist to 
determine whether she manifests a form of spina bifida other 
than spina bifida occulta.  In response, the RO attempted to 
contact the appellant at the address of the veteran to inform 
her that a VA examination would be scheduled and that she 
would be contacted by the examining VA facility (i.e. the VA 
Medical Center (VAMC) in Reno) regarding when to report.  

A December 2007 Report of Contact then shows that the RO 
subsequently received a call from the Reno VAMC indicating 
that the appellant failed to report for the examination.  It 
was noted that after receiving this information, the RO 
attempted to contact the appellant at the most recent 
telephone number in the file and at previous numbers in the 
file but was unsuccessful.  A subsequent January 2008 Report 
of Contact shows that the RO contacted the VAMC and asked 
whether they had a copy of the VA examination notification 
letter that had been sent to the appellant.  The VAMC 
informed the RO that it was unknown whether the letter was 
returned to the VAMC and that because the letters generated 
automatically, there was no way to reprint them. 

Because the RO could not locate the appellant, it apparently 
requested that the VAMC provide a medical opinion, after 
review of the record, whether the appellant    manifests a 
form of spina bifida other than spina bifida occulta.  This 
opinion was provided in February 2008 and indicated that "it 
was as likely as not that the [appellant] based on the 
current review of available medical records has only spina 
bifida occulta."  Based on this opinion the RO again denied 
the appellant's claim in a June 2008 supplemental statement 
of the case and sent the case back to the Board after 
affording the appellant the opportunity to respond.  Then, in 
December 2008, the appellant sent a letter to the RO (that 
was subsequently forwarded to the Board) indicating that she 
had just received a letter pertaining to the case and noting 
that up until receiving the letter she had no knowledge of 
the dates that the RO had requested further information from 
her.  She also noted that the address to which the RO had 
sent information was not her address and had never been her 
address.  

A review of the record shows that the correspondence sent to 
the appellant by the RO before and after the VA opinion was 
issued, was not sent to her last known address of record 
(shown on a February 2004 report of contact) but to the 
veteran's address.  Thus, although the RO did attempt to 
contact the appellant by phone after she did not appear for 
the scheduled VA examination, it did not attempt to contact 
the appellant via letter at her last known address.  Given 
this failure the Board finds that the RO did not fulfill its 
duty to assist the appellant and that the appellant was not 
at fault in not reporting for the examination.  Consequently, 
Remand is again necessary so the appellant can be afforded a 
VA examination by an appropriate specialist to determine 
whether she manifests a form of spina bifida other than spina 
bifida occulta.  In this regard, the Board notes that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she submit any evidence 
in her possession that pertains to her 
claim and has not been submitted 
previously.

2.  The RO should arrange for a VA 
examination by an appropriate specialist 
to determine whether the appellant 
manifests any form of spina bifida other 
than spina bifida occulta.  If available, 
the physician who provided the February 
2008 opinion may conduct the examination.  
All indicated studies should be performed 
and the claims file should be made 
available to the examiner in conjunction 
with the examination.  After examination 
and review of any pertinent documentation 
from the file, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that the appellant has any 
form of spina bifida other than spina 
bifida occulta and should provide a clear 
rationale for the opinion.  If it is found 
that the appellant has a form of spina 
bifida other than spina bifida occulta, 
the examiner should identify each clinical 
finding that represents a form or 
manifestation of spina bifida.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




